DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on December 16, 2020.
Claims 1 – 24 are pending.
Claims 1, 11, 12, and 17 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Response to Arguments
Applicant’s arguments filed on 12/21/2020 have been fully considered and are persuasive to the rejection of claims  1 – 6, 9 – 14, and 17 – 22 under 35 U.S.C. 102 (a) (2), and the rejection of claims 7 – 8, 15 – 16, and 23 – 24 under 35 U.S.C. 103, and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection  for claims 1 – 24 is made in view of applicant’s amendment to claims 1, 11, 12, and 17 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 – 6, 9 – 14, and 17 – 22 the applicant argues that the prior art Ramamurthy fails to disclose or anticipate:
contractual service level agreements (SLAs) associated with the resources” (as recited in claim 1 and substantially replicated in claims  11, 12, and 17)
The applicant states:
“ . . .    To clarify the limitation “service level agreement,” the Applicant has amended the claim to include the term “contractual,” which is supported inter alia by H [0032] of the specification. The Applicant respectfully submits that the Examiner has misread Ramamurthy U [0035] as disclosing an SLA in the first instance. However, the Examiner’s reading of “SLA” is moot because Ramamurthy does not appear to disclose a contractual SLA.

Further, Ahad does not remedy the above-noted deficiencies in Ramamurthy. Accordingly, the rejection of dependent Claims -7-8, 15-16, and 23-24 is moot . . . “ (Applicant’s remarks – page 8)

A) In response to the applicant’s argument:
The applicant’s amendment further limits the service level agreement to be contractual.  The applicant’s argument is persuasive to overcome the 35 U.S.C. 102 (a) (2) rejection over Ramamurthy,   because prior art Ramamurthy is silent as to teaching a contractual service level.  However, the examiner executed a new search and consideration and found new prior art Huizenga et al. (U.S. 2010/0037073 A1; herein referred to as Huizenga) which is directed to the managing of power consumption of hardware memory devices in a computer system based upon usage levels and an energy threshold.  When managing power consumption within a data center, Huizenga discloses operating under the auspices of a service level agreement (SLA) as documented by a service contract which defines resource utilization levels under various power loads, and further describes techniques for conforming to the SLA while maintaining thermal management flexibility to meet the goals for thermal output while meeting the terms of the SLA (see Huizenga ¶ [0032]).  As such, Huizenga in combination with Ramamurthy teaches the amended claim limitation.
Therein, in light of the applicant’s persuasive argument and the discovery of prior art Huizenga the rejection to claims 1 – 6, 9 – 14, and 17 – 22 under 35 U.S.C. 102 (a) (2) over Ramamurthy is 
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  For example, while the specification of the instant application disclose a computer rack system including a plurality of nodes (also called blades or sleds) and, more particularly, to thermal/power throttling, sub-node composition, and processing balancing based on voltage/frequency in such a rack system, the limitations and elements of the recited claims do not teach to such an environment or application.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 8, 2021 was filed after the mailing date of the request for continued examination on December 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, (e.g. see claim 11) except as otherwise indicated in an Office action.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orchestrator to track the plurality of resources . . .”, “grouping with the orchestrator . . .” in claims 8, and 24; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8, 11, and 24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“ . . . The controller 170 can be a baseband management controller (BMC) or a portion of the orchestration layer. The controller 170 includes a cache memory. The controller 170 is an example of a processing means . . . “¶ [0030]

“ . . . In some implementations of the algorithm of FIG. 2, the BMC is replaced by a management controller. Examples of a management controller include a Management Engine (ME) and an Innovation Engine (IE) in PCH . . .” ¶ [0052]

controller (IMC) 310, a platform controller hub (PCH) 320, a BIOS 330, a hypervisor 340, and a processing core 350. Many implementations include more than one processing core 350. . . “¶ [0059]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to the operation of a computerized system that utilizes a controller including a memory to execute instructions to throttle at least one resource of a plurality of resources if the controller determines that the one or more sensors included in the system detected that a heat event or a power event has occurred, wherein the throttling is based in part on one or more service level agreements associated with the resources.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for throttling resources in a computerized structure when a heat or power event occurs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 9 – 14, and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2015/012113 A1; herein referred to as Ramamurthy) in view of Huizenga et al. (U.S. 2010/0037073 A1; herein referred to as Huizenga).
In regard to claim 1, Ramamurthy teaches a system (see abstract “. . . systems and methods to provide energy control via power-requirement analysis and power-source enablement . . .”), comprising (see Fig. 3, ¶ [0056]”. . . FIG. 3 shows two example rack and power configurations, a first configuration 300 and a second configuration 302. . .”): a plurality of resources (see ¶ [0057] “. . . The first rack 320 includes rack-mounted equipment 332, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Similarly, the second rack 322 also includes rack-mounted equipment 334, which can also comprise, but is also not limited to, servers, storage devices, routers, and/or switches. . . .”);
one or more sensors (see ¶ [0056] “. . . The one or more batteries, the one or more power supplies, the plurality of connectors, the plurality of power sensors, the plurality of load sensors, . . .”)to sense a heat event or a power event (e.g. operating below a quality threshold) (see ¶ [0054] “. . . FIG. 2 is a flow diagram 200 for power source usage. The flow 200 can comprise monitoring a plurality of power sources 210 with a plurality of sensors. The sensors can include, but are not limited to, voltage sensors, current sensors, temperature sensors, humidity sensors, fan speed sensors, and battery health sensors. The flow can comprise determining capabilities for each of a plurality of power sources 220. The determining of capabilities can include determining if the power source is capable of providing intelligent power control or if the power source is a legacy power source with minimal to nonexistent power control capabilities. The determining of capabilities can include reading MIBs via SNMP or querying registers in the power sources via a remote connection, such as via TCP/IP over Ethernet, for example. The flow 200 can include identifying, based on sensor data from the plurality of power sources, a power source that is operating below a quality threshold 230. The sensors providing the data can include, but are not limited to, voltage sensors, current sensors, operating temperature sensors, and/or fan speed sensors. Additionally, parameters such as hours of continuous operation, hours of total operation, number of times the power source has been cycled, and/or MTBF data for the particular model of power source can be used in determining a quality value for a given power source; and a controller (see ¶ [0056] “. . . and the controllers can comprise a consolidated rack mount power system. Such a system is shown in the first configuration 300 which includes a rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318 . . .”) including a memory (see ¶ [0105] “ . . . The system for power control can comprise: . . . a memory which stores data, a dynamic allocation table stored in the memory where the dynamic allocation table enables dynamic power control of the plurality of power sources . . .”), the controller to execute instructions ((see ¶ [0105] “ . . . one or more processors coupled to the memory wherein the one or more processors manipulate the data  . . .”) to throttle (e.g. capping) (see ¶ [0006] “ . . . energy management solutions primarily focus on monitoring the basic operations of devices, providing alerts and notifications, and, sometimes  The technique by which the allocation of power sources to power loads is improved is based on prediction. The prediction technique can generate a model for allocating power sources and can be used to predict key parameters including the health, capacity, and failure rate of a given power source. The prediction can be used to predict various parameters related to a power supply including health of the supply, supply failure, supply lifetime remaining, supply demand, the economics of the supply including price and service cost, service level assurance . . . “).)  at least one resource of the resources (see ¶ [0071] “ . . . the flow includes determining a priority order within the plurality of data center racks, using the priority order as part of the provisioning, capping power to a subset of the plurality of data center racks based on the priority order where the capping includes dynamic power capping for a lower priority subset of the plurality of data center racks. . . .”) , if the controller determines the heat event or the power event has occurred (see ¶ [0071] “ . . . The controllers 440 can evaluate possible power capabilities of the one or more power supplies 420 and the power requirements of the load, determine that the power requirements of the load exceed the power capabilities of the one or more power supplies . . .”). 
Ramamurthy fails to explicitly teach wherein the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources.  However Huizenga teaches wherein the throttling (e.g. via thermal management) is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0032] “. . . It is known that a data center housing the computer system may operate under the auspices of a service level agreement, hereinafter SLA, which includes in part a service contract where the level of service is formally defined. SLAs employed with data centers provide different levels of operation at different times of the day, week, month, year, etc. For example, it is known that there are times when a computer 

In regard to claim 2, the combination of Ramamurthy and Huizenga teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and incorporated herein) is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled (see Ramamurthy ¶ [0107] “. . . The applications can be given various priorities 1084. The applications can be tracked 1080 and priorities updated as needed. Information on the applications can be cataloged 1082. Machine learning 1070 can be applied to optimize power utilization. Information on the applications 1050 can be provided to or sourced from various users, networks, and other applications. The plurality of applications can be allocated based on priorities. Lower priority applications can be powered down when a power limitation is encountered . . .”).
In regard to claim 3, the combination of Ramamurthy and Huizenga teaches wherein the controller is to determine a capability (e.g. power load requirements) of one of a plurality of compute nodes assigned to the one or more SLAs (e.g. priorities) (see Ramamurthy ¶ [0106] “. . . FIG. 9 is a block diagram 900 for application priority. A plurality of applications can be powered by a plurality of power sources. As was the case for various pieces of IT hardware in a datacenter, the applications that execute 
In regard to claim 4, the combination of Ramamurthy and Huizenga teaches wherein the controller is to determine the at least one resource of one of a plurality of compute nodes (e.g. blade servers, rack mounted servers, Linux.RTM. servers, Windows.TM. servers, etc.)  in a zone (e.g. rack or cage) (see Ramamurthy ¶ [0058] “. . . The detecting power requirements can be accomplished across racks. For example, the second example configuration 302 allows for the detection of power requirements for the both the first rack 320 and the second rack 322. As mentioned previously, a group of racks serving a particular entity or performing a specific function can be referred to as a cage, with the racks in a cage not necessarily in physical proximity to one another. In embodiments, the detecting power requirements can be accomplished on a cage basis. Even further, the detecting can include detection across multiple racks, across cages, across geography, across topology, or across hardware architectures. For example, the detecting can include detection across multiple geographically separated data centers. The detection across topology can include detection on various server platforms (blade 
In regard to claim 5, the combination of Ramamurthy and Huizenga teaches wherein the controller is to determine a head room (e.g. peak load threshold) of the at least one resource available for throttling (see Ramamurthy ¶ [0109] “. . . Two graphs of power requirements for groups of tasks are shown, 1220 and 1222. The graphs can represent two different priorities of groups of tasks throughout a given day, for example. When the load requirements of the groups of tasks exceed a given threshold, then various steps can be taken to ameliorate the situation. The steps taken can include throttling back or suspending the lower priority tasks in order to free up resources for the higher priority tasks. Additional steps that can be taken can include migrating tasks from the current set of racks to a second set of racks. The second set of racks can have capabilities similar to the first set of racks, reduced capabilities, and so on. Depending on the total load, different migration schemes can be undertaken. One migration scheme 1230 can be undertaken when the peak load exceeds a first threshold. A second migration scheme 1232 can be undertaken when the peak load exceeds a second threshold . . .”).
In regard to claim 6, the combination of Ramamurthy and Huizenga teaches wherein the controller is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer (see Ramamurthy ¶ [0073] “. . . the leaf controllers manage the power systems directly--monitoring the current, voltage, temperature, fan, and other sensors in real-time; tracking any changes to the sensor data; and reporting detected changes to the master controller. In addition, the leaf controllers can apply the control actions as directed by the master controller. The master controller orchestrates the power-matching policy by continuously analyzing the total power requirements in the power delivery bus and ensuring there is enough reserve capacity to handle sudden power spikes. . .”).
In regard to claim 9, the combination of Ramamurthy and Huizenga teaches wherein throttled resources are all in a zone (e.g. rack) having a first SLA (e.g. lower priority) that is lower than resources in other zones associated with a second SLA (e.g. higher priority), the second SLA being higher than the first SLA (see Ramamurthy ¶ [0109] “. . . The graph 1200 can indicate varying loads 1212 placed on one or more IT racks of processors throughout a given day 1210. The loads can include power loads. As can be seen in the graph 1200, the load imposed by the various tasks that are executing can change throughout the day. The IT requirement variations can be due to changing priorities of the tasks, the numbers of tasks executing, and so on. Two graphs of power requirements for groups of tasks are shown, 1220 and 1222. The graphs can represent two different priorities of groups of tasks throughout a given day, for example. When the load requirements of the groups of tasks exceed a given threshold, then various steps can be taken to ameliorate the situation. The steps taken can include throttling back or suspending the lower priority tasks in order to free up resources for the higher priority tasks. Additional steps that can be taken can include migrating tasks from the current set of racks to a second set of racks. The second set of racks can have capabilities similar to the first set of racks, reduced capabilities, and so on . . .”).
In regard to claim 10, the combination of Ramamurthy and Huizenga teaches wherein all resources in the zone having the first SLA are throttled before resources are throttled in a zone with a higher SLA (e.g. based on a priority) (see Ramamurthy ¶ [0109] “. . . Depending on the total load, different migration schemes can be undertaken. One migration scheme 1230 can be undertaken when the peak load exceeds a first threshold. A second migration scheme 1232 can be undertaken when the peak load exceeds a second threshold. The task or set of tasks that are migrated by the first scheme 1230 and the second scheme 1232 can be the same tasks or different tasks. The migration schemes can include lower priority tasks, medium priority tasks and higher priority tasks. For example, the first migration scheme 1230 can include only lower priority tasks, while the second migration scheme 1232 can include both lower priority tasks and higher priority tasks . . .”).
In regard to claim 11, Ramamurthy teaches a system to perform an event throttling (see abstract as described for the rejection of claim 1 and incorporated herein), the system comprising (see Fig. 3, ¶ [0056] as described for the rejection of claim 1 and incorporated herein):
a plurality of resources (see ¶ [0057] as described for the rejection of claim 1 and incorporated herein);
one or more sensors (see ¶ [0056] as described for the rejection of claim 1 and incorporated herein)to sense a heat event or a power event (e.g. operating below a quality threshold) (see ¶ [0054] as described for the rejection of claim 1 and incorporated herein); and
processing means for throttling (e.g. capping) (see ¶ [0006], ¶ [0035], ¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one of the resources (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), if the processing means determines the heat event or the power event has occurred (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein)
Ramamurthy fails to expclitly teach wherein the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources.  However Huizenga teaches wherein the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0032] as described for the rejection of claim 1 and incorporated herein).
In regard to claim 12, Ramamurthy teaches a method to perform an event throttling (see abstract as described for the rejection of claim 1 and incorporated herein), the method comprising (see Fig. 3, ¶ [0056] as described for the rejection of claim 1 and incorporated herein):
throttling (e.g. capping) (see ¶ [0006], ¶ [0035],¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one resource of a plurality of resources (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), if a controller determines a heat event or a power event has occurred  (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), wherein the controller includes a memory (see ¶ [0105] as described for the rejection of claim 1 and incorporated herein) and executes instructions((see ¶ [0105] as described for the rejection of claim 1 and incorporated herein).
Ramamurthy fails to expclitly teach and the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources.  However Huizenga teaches and the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0032] as described for the rejection of claim 1 and incorporated herein).
In regard to claim 13, the combination of Ramamurthy and Huizenga teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and incorporated herein) is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled (see Ramamurthy ¶ [0107] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 14, the combination of Ramamurthy and Huizenga teaches wherein the controller is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer (see Ramamurthy ¶ [0073] as described for the rejection of claim 6 and incorporated herein).
In regard to claim 17, Ramamurthy teaches a non-transitory, tangible, computer-readable storage medium encoded with instructions that (see ¶ [0121] “. . . The system 1800 can include a computer program product embodied in a non-transitory computer readable medium for power control comprising: code for accessing a plurality of power sources which are coupled to one or more power loads, code for detecting power requirements for the one or more power loads, and code for enabling one or more power sources from the plurality of power sources to match the power requirements of the , when executed (see ¶ [0123] “ . . . Each of the above methods may be executed on one or more processors on one or more computer systems . . .”), cause a processing unit to perform a method comprising (see abstract “. . . systems and methods to provide energy control via power-requirement analysis and power-source enablement . . .”):
throttling (e.g. capping) (see ¶ [0006], ¶ [0035] ¶ [0056] as described for the rejection of claim 1 and incorporated herein) at least one resource of a plurality of resources (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein), if the processing unit determines a heat event or a power event has occurred (see ¶ [0071] as described for the rejection of claim 1 and incorporated herein).
Ramamurthy fails to explicitly teach wherein the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources.  However Huizenga teaches wherein the throttling is based at least in part on one or more contractual service level agreements (SLAs) associated with the resources (see ¶ [0032] as described for the rejection of claim 1 and incorporated herein).
In regard to claim 18, the combination of Ramamurthy and Huizenga teaches wherein the throttled at least one resource (see Ramamurthy ¶ [0071] as described for the rejection of claim 1 and incorporated herein) is associated with a lower level of service (e.g. lower priority of service) that is lower than a level of service associated with a resource that is not throttled Ramamurthy (see ¶ [0107] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 19, the combination of Ramamurthy and Huizenga teaches the method further comprising: determining a capability (e.g. power load requirements) of one of a plurality of compute nodes assigned to the one or more SLAs 
In regard to claim 20, the combination of Ramamurthy and Huizenga teaches the method further comprising: determining the at least one resource of one of a plurality of compute nodes (e.g. blade servers, rack mounted servers, Linux.RTM. servers, Windows.TM. servers, etc.) in a zone (e.g. rack or cage) (see Ramamurthy ¶ [0058] as described for the rejection of claim 4 and incorporated herein).
In regard to claim 21, the combination of Ramamurthy and Huizenga teaches the method further comprising: determining a head room (e.g. peak load threshold) of the at least one resource available for throttling (see Ramamurthy ¶ [0109] as described for the rejection of claim 5 and incorporated herein).
In regard to claim 22, the combination of Ramamurthy and Huizenga teaches wherein the processing unit is a BMC, a management controller (see Fig. 5, master controller 510), or is a part of an orchestration layer (see Ramamurthy ¶ [0073] as described for the rejection of claim 6 and incorporated herein).
Claims 7 – 8, 15 – 16, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2015/012113 A1; herein referred to as Ramamurthy) in view of Huizenga et al. (U.S. 2010/0037073 A1; herein referred to as Huizenga) as applied to claims 1 – 6, 9 – 14, and 17 – 22 in view of Ahad (U.S. 2016/0350173 A1; herein referred to as Ahad).
In regard to claim 7, the combination of Ramamurthy and Huizenga fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] “. . . Container 350 may include a resource pool (RP) 352 to provide resources for containers embedded in container 350. Generally within this disclosure, resources may include hardware resources, software resources, firmware resources, or a combination thereof. For example, a RP may include a set of resources such as CPU, memory, storage, IO bandwidth, 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for implementing an anomaly detection and resolution system for automatically detecting and resolving anomalies in computing environments implementing services established by components comprising resource containers that group elements to implement the service, as taught by Ahad, into a system and method to provide energy control via power-requirement analysis and power-source enablement for a distributed computer system implemented using rack mount power systems, and managing the power consumption of the systems based upon usage levels and an energy threshold, while operating under the auspices of a service level agreement (SLA) as documented by a service contract which defines resource utilization levels under various power loads as taught by combination of Ramamurthy and Huizenga.  Such incorporation provides an automatic correction system that protects from power and heat anomalies and can re-allocate virtual resources from failing hardware to operational hardware.
In regard to claim 8, the combination of Ramamurthy and Huizenga fails to explicitly teach further comprising: an orchestrator to track the plurality of resources, which work on tasks assigned to the one or more SLAs, and to group the plurality of resources into a zone.  However, Ahad teaches further comprising: an orchestrator to track the plurality of resources (see  ¶ [0212] “. . . upon receiving an order for a new subscription, order orchestration module 1622 sends a request to order provisioning module 1624 to allocate resources and configure resources needed to fulfill the subscription order. Order provisioning module 1624 enables the allocation of resources for the services ordered by the customer. Order provisioning module 1624 provides a level of abstraction between the , which work on tasks assigned to the one or more SLAs (see  ¶ [0133] “. . . Application administrators using SCDMS 322 can define fixed bounds or seasonal bounds for user-defined anomalies to monitor and enforce quality of service of service-level agreements (SLA), resource usage, and other constraints . . .”), and to group the plurality of resources into a zone (e.g. container) (see ¶ [0119] “. . . policy engine 602 can adjust resources allocated for a service (e.g., spinning up/down more containers of a cluster) to resolve the anomaly event . . . “).
The motivation to combine Ahad with the combination of Ramamurthy and Huizenga is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 15, the combination of Ramamurthy and Huizenga fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] as described for the rejection of claim 7 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Huizenga is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 16, the combination of Ramamurthy and Huizenga fails to explicitly teach further comprising: tracking, with an orchestrator, the plurality of resources, which work on tasks assigned to the one or more SLAs; and grouping, with the orchestrator, the plurality of resources into a zone.  However, Ahad teaches further comprising: tracking, with an orchestrator, the plurality of resources (see ¶ [0212] as described for the rejection of claim 8 and incorporated herein), which work on tasks assigned to the one or more SLAs (see  ¶ [0133] as described for the rejection of claim 8 and ; and grouping, with the orchestrator, the plurality of resources into a zone  (e.g. container) (see ¶ [0119] as described for the rejection of claim 8 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Huizenga is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 23, the combination of Ramamurthy and Huizenga fails to explicitly teach wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor.  However Ahad teaches wherein the at least one resource is a network bandwidth, a number of accesses to a memory, or a number of operations performed by a processor (see Fig. 3, ¶ [0068] as described for the rejection of claim 7 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Huizenga is described for the motivation of claim 7 and is incorporated herein.
In regard to claim 24, the combination of Ramamurthy and Huizenga fails to explicitly teach the method further comprising: tracking, with an orchestrator, the plurality of resources, which work on tasks assigned to the one or more SLAs; and grouping, with the orchestrator, the plurality of resources into a zone.  However, Ahad teaches the method further comprising: tracking, with an orchestrator, the plurality of resources (see ¶ [0212] as described for the rejection of claim 8 and incorporated herein), which work on tasks assigned to the one or more SLAs (see  ¶ [0133] as described for the rejection of claim 8 and incorporated herein); and grouping, with the orchestrator, the plurality of resources into a zone  (e.g. container) (see ¶ [0119] as described for the rejection of claim 8 and incorporated herein).
The motivation to combine Ahad with the combination of Ramamurthy and Huizenga is described for the motivation of claim 7 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444